                                  UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF ALABAMA




In re                                                                                Case No. 13−81527
                                                                                     Chapter 13
Brenda George Daniels,

        Debtor.



                                                     NOTICE

        Second and Final Notice of Discharge Requirements. The Debtor(s) has not filed a Motion for Entry
        of Discharge pursuant to Local Bankruptcy Rule 4004−1(a) and/or a Certificate of Financial
        Management pursuant to Section 1328(g). Unless such requirements are satisfied before the filing of
        the Trustee's Final Report, the case will be closed WITHOUT discharge. (RE: related document(s)32
        Notice of Final Requirements Necessary for Discharge). (RK)


Dated November 13, 2018




                                                              Juan−Carlos Guerrero
                                                              Clerk of Court




        Case 13-81527       Doc 34     Filed 11/13/18 Entered 11/13/18 09:09:47               Desc Docket
                                           Text Notice Page 1 of 1
